Harron, J., dissenting: The question in this proceeding is largely a question of fact, and it appears that there is room for differences of opinion on the question of whether the petitioner and his wife adopted, at the time of their divorce, the agreement of October 20, 1936, as the agreement under which the petitioner would provide for the support of his wife after the contemplated divorce. There was a separation agreement and a separation, both of which occurred about one year prior to the filing of a petition for divorce by the petitioner’s former wife. Also, a divorce was not discussed at the time the separation agreement was executed. The agreement was to continue during the life of Mrs. Lerner and was not to be affected by any decree of divorce. Nevertheless, when the divorce proceedings were in progress before the official referee, the petitioner was asked by the referee whether he was supporting his wife and whether the support agreement would survive the divorce. To this question the petitioner answered in the affirmative. I think that the petitioner and his wife clearly adopted the support agreement at the time of the divorce as the agreement which would provide the alimony which, it appears, the petitioner’s wife was entitled to ask for at the time of the divorce. In this situation it seems to me to be too strained a construction of the facts to conclude that the support agreement was not incident to the divorce. It may be a factor in the conclusion of the majority of the Court that the petititoner agreed in the agreement of October 20, 1936, that the support payments which he would pay to Mrs. Lerner would be free and clear from any state or Federal tax in existence or enacted thereafter. This element should not, in my opinion, weigh in either direction. It is simply a contractual provision which calls for some adjustment in the amounts of the payments in the event Mrs. Lerner is taxable upon them. The intention of the Congress in enacting sections 22 (k) and 23 (u) is clear. The Congress intended that the party receiving alimony should include it in income for taxation, and that the person paying alimony should receive a deduction. If the parties choose to make some adjustment between themselves, one compensating the other for the tax paid, such arrangement is not grounds for holding that the provisions of the statute do not apply. The Committee Reports show that the Congress intended that sections 22 (k) and 23 (u) should be construed so as to be applied uniformly with respect to all taxpayers. We have recognized in other proceedings that the laws of some states are very strict on the matter of whether parties have made any anticipatory agreements to induce the bringing of a divorce proceeding by one of the spouses, and that it is not infrequent to omit from the terms of an agreement that the parties are contemplating a divorce at the time of execution. That is to say, we have exercised some care to understand the true state of mind of the parties where it has appeai’ed that some care was exercised in the drafting of an agreement to save it from being held to be void. Also, we have, in other proceedings, held that it was not a prerequisite that the decree of divorce should refer to and adopt a separate support agreement. Therefore, in this proceeding, it appears that we have adopted a rule which may be in conflict with some of our earlier decisions. See: Tuckie G. Hesse, 7 T. C. 700; George T. Brady, 10 T. C. 1192; Robert Wood Johnson, 10 T. C. 647. This proceeding should, I believe, come within the rule expressed in the Brady and Johnson cases. The proceeding of George D. Wick, 7 T. C. 723, affd., 161 Fed. (2d) 732, related to payments of alimony pendente lite, and is, therefore, distinguishable. The majority view places considerable stress upon dicta of the court in Commissioner v. Murray, 174 Fed. (2d) 816, but I am unable to And in that case the authority for the respondent’s position which the majority read into the court’s discussion of the issue there. For the above reasons stated, I respectfully dissent.